Citation Nr: 0517776	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 until August 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which, inter alia, denied the 
benefit sought on appeal.

In a February 2002 decision, the Board also denied the 
veteran's claim.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the Court vacated the February 2002 Board 
decision and remanded the matter back to the Board for 
development consistent with a November 2002 motion by the 
Secretary.  The Secretary's motion noted that the Board's 
decision did not provide sufficient reasons or bases to 
support the conclusion that VA provided the veteran adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. 
§ 5103(a), as amended by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In January 2004, the Board remanded the issue to the RO for 
further development and adjudication.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's pseudofolliculitis barbae does not result in 
exfoliation, exudation or itching, extensive lesions, marked 
disfigurement, ulceration, systemic or nervous 
manifestations, a moderate disfiguring scar; does not affect 
at least 5 percent, but less than 20 percent, of his entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas; does not require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs; and 
does not result in one characteristic of disfigurement, as 
defined by VA rating criteria.  





CONCLUSION OF LAW

The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7806 (prior to August 30, 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800 
and 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), enhanced the VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded the 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the May 1999 rating decision on 
appeal, the May 2000 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as May 2005 (after the Board's remand).  The May 
2005 SSOC provided the veteran notice of the revised criteria 
used to evaluate service-connected skin disabilities.  
Additionally, the RO sent the veteran a letter in March 2004 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and post-service treatment 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

The Board notes that in connection with the appeal, the 
veteran was scheduled for a VA examination in July 2004, for 
which he failed to report.  When entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  See 
38 C.F.R. § 3.655(b) (2003).  The Board also points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's disability is evaluated under Diagnostic Code 
7806, dermatitis or eczema.  Under the rating criteria 
applicable prior to August 30, 2002, eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  Diagnostic Code 7806 (prior to August 30, 2002).

The rating criteria applicable prior to August 30, 2002, also 
indicate that slight disfiguring scars of the head, face or 
neck warrant a noncompensable evaluation.  Moderate 
disfiguring scars of the head, face or neck warrant a 10 
percent evaluation.  Diagnostic Code 7800 (prior to August 
30, 2002).  

Under the revised rating criteria provided by Diagnostic Code 
7806, dermatitis or eczema should be rated depending upon the 
predominant disability as dermatitis or eczema; disfigurement 
of the head, face or neck; or scars.  Diagnostic Code 7806 
provides that a zero percent rating is warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating requires dermatitis or eczema 
affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Diagnostic Code 7806 (2004).

Regarding disfigurement of the head, face or neck, the new 
regulations provide that a 10 percent evaluation is warranted 
for scars of the head, face, and neck when there is one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A Note provides that the 
eight characteristics of disfigurement are: skin indurated 
and inflexible in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc)in an area exceeding six square inches; 
skin hypo- or hyperpigmented in an area exceeding six square 
inches; scar adherent to the underlying tissue; surface 
contour of scar elevated or depressed on palpation; scar at 
least one-quarter inch in length; or scar five or more inches 
in length.  Diagnostic Code 7800 (2004).

The pertinent evidence with respect to the veteran's 
pseudofolliculitis barbae claim includes VA examinations in 
May 1999 and April 2001.  While the claims file contains 
various reports of VA outpatient care, this treatment did not 
relate to the veteran's pseudofolliculitis barbae.

At the time of the veteran's May 1999 VA examination the 
veteran presented with subjective complaints of intermittent 
lesions that occasionally bled after shaving, or after he 
picked at his scabs.  The report noted that the condition had 
improved with infrequent shaving.  Upon physical examination, 
a few erythematous papules were detected on the anterior of 
the neck, with some protruding hairs.  The examiner did not 
note any ulceration, exfoliation or crusting.  The veteran 
was diagnosed with pseudofolliculitis barbae.

The veteran was next examined by the VA in April 2001.  At 
that time the veteran voiced no complaints regarding a skin 
condition.  The examiner remarked that the veteran's skin and 
folliculitis had improved markedly since the veteran quit 
shaving and allowed his beard to grow out.  The veteran was 
diagnosed with pseudofolliculitis barbae, resolved.  The 
examiner concluded that the veteran was not unemployable due 
to his skin condition.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for 
pseudofolliculitis barbae under the old or the revised 
criteria.  

The competent medical evidence does not indicate any 
exfoliation, exudation or itching, extensive lesions, marked 
disfigurement, ulceration, or systemic or nervous 
manifestations.  Thus, a compensable evaluation is not 
warranted under Diagnostic Code 7806 (prior to August 30, 
2002).  The competent medical evidence is also negative for 
any indication that the veteran's disability results in 
moderate disfiguring scars of the head, face or neck, which 
would warrant a 10 percent evaluation under Diagnostic Code 
7800 (prior to August 30, 2002).  

The competent medical evidence is also negative for a finding 
that the veteran's disability affects at least 5 percent, but 
less than 20 percent, of his entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or; that 
it requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
competent medical evidence is also negative for one 
characteristic of disfigurement, as defined by the rating 
criteria.  Thus, the veteran's disability does not warrant a 
compensable evaluation under the revised criteria set forth 
at Diagnostic Code 7800 and 7806 (2004).  

Indeed, the evidence not only fails to demonstrate a 
worsening of the veteran's pseudofolliculitis barbae, but 
actually reveals significant improvement as to the skin 
disability.  While the May 1999 VA examination noted 
subjective complaints of intermittent lesions, with the 
detection of a few erythematous papules on the anterior of 
the neck, with some protruding hairs, none of these findings 
meet the criteria for a compensable rating under any 
applicable Diagnostic Code.  In fact, the report noted that 
the condition had improved with infrequent shaving.  
Furthermore, the report of the most recent VA examination, 
conducted in April 2001, indicated that the veteran's skin 
and folliculitis had improved markedly since the veteran quit 
shaving and allowed his beard to grow out.  The examiner's 
diagnosis reflected that the veteran's pseudofolliculitis 
barbae was considered to be resolved.  For these reasons, the 
veteran is not entitled to a compensable evaluation for his 
pseudofolliculitis barbae at this time.  

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that the 
disability picture with respect to the veteran's 
pseudofolliculitis barbae is not so exceptional or unusual as 
to warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
pseudofolliculitis barbae has resulted in frequent 
hospitalizations or caused a marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes the veteran's own assertions that his 
service-connected pseudofolliculitis barbae warrants a 
compensable evaluation.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that his service-connected pseudofolliculitis barbae 
warrants a compensable evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A compensable evaluation for pseudofolliculitis barbae is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


